

Exhibit 10.2


The Brink’s Company
Richmond, Virginia


Brink’s Incentive Plan (BIP)












































































logoa04.jpg [logoa04.jpg]


1

--------------------------------------------------------------------------------





1.
PURPOSE.  The Amended and Restated Brink’s Incentive Plan (the “Plan”) of The
Brink’s Company (the “Company”) is intended to provide annual incentive
compensation to certain employees, including certain officers, whose performance
in fulfilling the responsibilities of their positions can significantly affect
the profitable growth of the Company. The Plan provides an opportunity to earn
additional compensation in the form of cash incentive payments based on the
employee’s individual performance and/or, results achieved by the Company, a
business unit and/or operating company.

2.
ADMINISTRATION.  The Plan shall be administered by the Chief Executive Officer
of the Company, provided, however, that the Compensation and Benefits Committee
shall administer the Plan with respect to the Company’s Senior Executives.

3.
ELIGIBILITY FOR PARTICIPATION.  As of March 1st (or such later date as the Chair
of the Committee shall approve) of each year, employees eligible to participate
in the Plan shall be those employees included under a list of eligible classes
or categories of employees of the Company and its affiliates, as approved by the
Committee from time to time based on a submission from the Chief Executive
Officer prepared with advice from appropriate levels of management. The Chief
Executive Officer may, during such year, add additional employees for
participation in the Plan for such year from the same or similar classes or
categories of employees approved by the Committee.

The selection of an employee for participation in any year shall not constitute
entitlement either to an incentive payment under the Plan for that year nor to
selection for participation in any subsequent calendar year. Unless otherwise
determined by the CEO in its sole discretion, an employee shall not be eligible
for any incentive payment with respect to a particular year if he or she ceases
to be an employee prior to the end of such year (such determinations shall be
made by the Committee, in its sole discretion, with respect to any Senior
Executives who ceases to be an employee prior to the end of such year).
Directors of the Company who are not officers of the Company or any of its
subsidiaries shall not be eligible for participation in the Plan.
4.
DETERMINATION OF TARGET INCENTIVES.  At the time of the initial selection of an
employee for participation in the Plan for a particular year, the Chief
Executive Officer shall determine a target incentive or a target incentive range
for that employee (other than the Chief Executive Officer) with respect to that
year; provided that for Senior Executives (as defined by the Board of Directors
or the Compensation and Benefits Committee) the Chief Executive Officer shall
submit a recommended target incentive or target incentive range to the Committee
for review and approval. Each incentive or range (which shall give effect to
limitations prescribed pursuant to the last paragraph of Section 5 below) shall
be indicative of the incentive payment which the employee might expect to
receive on the basis of strong performance by such employee, by the Company,
business unit and/or operating unit. As promptly as practicable thereafter, the
Chief Executive Officer shall submit to the Committee for its review and
approval (i) a general description of one or more performance metrics



1

--------------------------------------------------------------------------------




and targets and the weighting of those performance metrics in relation to each
other and to a participant’s individual performance, as applicable, and (ii) an
estimate of the aggregate amount that might be payable for that year under the
Plan. The Committee shall determine a target incentive or a target incentive
range, if any, as well as the performance metrics, targets and weightings, for
the Chief Executive Officer and Senior Executives. The Chief Executive Officer
shall keep the Committee advised with respect to any material changes, upward or
downward, in the estimate of the aggregate amount payable to Senior Executives
during the performance year.
    
In the event a participant is promoted resulting in a higher salary and/or
target bonus percentage, the award may be prorated such that the corresponding
salary and target bonus for each portion of the year shall be applied.
5.
CASH INCENTIVE PAYMENTS; LIMITATIONS.  Promptly after the end of each year, the
Committee shall evaluate the performance of the Company against the target(s)
approved by the Committee for the performance year (with such adjustments as are
approved by the Committee when it approves the performance target(s) for the
year). The Chief Executive Officer shall (based upon advice from appropriate
levels of management) evaluate the performance of each employee selected for
participation in the Plan for that year, as well as the performance of the
Company (or appropriate business or operating unit). The Chief Executive Officer
shall, on the basis of such evaluation, determine whether a cash incentive
payment shall be made to such employee (other than the Chief Executive Officer)
for that year, and, if so, the amount of such payment, subject to review and
consultation with the Committee. The Committee shall review and approve (which
approval may in the Committee’s sole discretion be made subject to the further
approval of the Board of Directors) the Chief Executive Officer’s determinations
with respect to incentive payments for Senior Executives (other than the Chief
Executive Officer). The Committee shall also be responsible for recommending to
the Board of Directors any incentive payment with respect to the Chief Executive
Officer and any other officers who are also directors of the Company. The Chief
Executive Officer shall, if necessary, adjust the amount of individual payments
in conformity with the actions taken by the Board of Directors. Each payment
made under the Plan for a particular year shall be made in cash as soon as
practicable after such Board approval and, for Plan participants who are U.S.
taxpayers, no later than March 15th immediately following the end of the first
calendar year in which such award was earned and vested.

The Committee may from time to time establish for any year criteria (whether
based on pre-tax income, return on investment or a percentage of salary or on
other factors) by which the aggregate amount of all incentive awards or the
amount of individual awards for such year shall be limited and in no event shall
any award for any year to any participant in the Plan exceed an amount equal to
200% of such participant’s target incentive for such year unless in the
discretion of the Chief Executive Officer (or the Committee for Senior
Executives) it is determined that an amount in excess of such limits is
warranted to recognize extraordinary contributions related to strategic
initiatives or transactions.


2

--------------------------------------------------------------------------------




Notwithstanding any provision of the Plan to the contrary, actual awards under
the Plan to any “covered employee” within the meaning of Section 162(m) of the
Internal Revenue Code, as amended, shall be subject to the applicable limits
specified in The Brink’s Company Executive Incentive Plan (“EIP”), as approved
by the Company’s shareholders, unless otherwise specifically provided by the EIP
Committee within the first 90 days of the Plan year.
6.
NON-ASSIGNABILITY, ETC.  No employee, no person claiming through such employee,
nor any other person shall have any right or interest under the Plan, or in its
continuance, or in the payment of any amount under the Plan, unless or until all
the provisions of the Plan, the rules adopted thereunder, and any restrictions
and limitations on the payment itself have been fully complied with. No rights
under the Plan, contingent or otherwise, shall be transferable, assignable or
subject to any pledge or encumbrance of any nature, nor shall the Company or any
of its subsidiaries be obligated, except as otherwise required by law, to
recognize or give effect to any such transfer, assignment, pledge or
encumbrance.

7.
GENERAL PROVISIONS.  The benefits provided for employees under the Plan shall be
in addition to, and in no way preclude, other forms of compensation to or in
respect of such employees. However, the selection of an employee for
participation in the Plan shall not give such employee any right to be retained
in the employ of the Company or any of its subsidiaries, either for any part of
the year for which he or she may have been selected to participate in the Plan
or for any subsequent period.

Management may recommend to the CEO payment of an award to an employee (other
than a Senior Executive) who is involuntarily terminated or retires following
the end of a performance year, but prior to the payment date. The CEO may
recommend to the Committee payment of an award to a Senior Executive who is
involuntarily terminated or retires following the end of a performance year, but
prior to the payment date The Company reserves the right to pay or not to pay an
award to an employee that is involuntarily terminated or retires following the
end of the performance period but prior to the payment date.
The right of the Company and of each such subsidiary to dismiss or discharge any
such employee at any time is specifically reserved.
All payments made pursuant to the Plan shall be subject to all applicable
governmental laws, rules and regulations and shall be subject to withholding in
respect of income and other taxes required by law to be withheld.
The Committee or the Chief Executive Officer may from time to time establish
sub-plans under the Plan for purposes of satisfying laws of various
jurisdictions in which the Company intends to grant incentives under the Plan.
Any sub-plans shall contain such limitations and other terms and conditions as
the Committee or the Chief Executive Officer determines are necessary or
desirable. All sub-plans shall be deemed a part of the Plan, but each sub-plan
shall apply only to the Plan participants in the jurisdiction for which the
sub-plan was designed.
8.
AMENDMENT OR TERMINATION.  The Compensation Committee of the Board of Directors
of the Company may from time to time amend any of the provisions of the Plan, or
may at any time terminate the Plan, but no amendment or termination shall serve
to cancel any incentive payment for any year which has been approved by the
Board. All actions taken in conformity with the Plan shall be final, conclusive
and binding on all parties, including employees participating in the Plan.

All actions of the Board of Directors under the Plan shall be taken at a meeting
thereof, a quorum being present, by a majority of the directors present who are
not officers or employees of the Company or any of its subsidiaries.
9.
COMPENSATION RECOUPMENT POLICY. All payments pursuant to the Plan shall be
subject to the terms and conditions of The Brink’s Company Compensation
Recoupment Policy, as may be amended from time to time, and any successor policy
thereto and the provisions thereof are incorporated in the Plan by reference.
Any Award which is subject to recovery under any law, government regulation or
stock exchange listing requirement, will be subject to such deductions and
clawback as may be required to be made pursuant to such law, government
regulation or stock exchange listing requirement (or any policy adopted by the
Company pursuant to any such law, government regulation or stock exchange
listing requirement).

 




3